Citation Nr: 1003528	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  09-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.

The Board notes that the RO reopened the Veteran's claim and 
decided it on the merits.  However, despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

For reasons explained below, the issue of entitlement to 
service connection for a low back disability on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The June 2003 rating decision that denied service 
connection for a low back disability was not appealed and is 
final.

2.  Some of the evidence received since that June 2003 rating 
decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claim 
for service connection for a low back disability and the need 
to remand the claim on the merits for additional evidence, 
the Board finds that no discussion of VCAA compliance is 
necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for a low back disability was previously 
denied by rating decisions in January 1989, June 1999, 
September 2001, and June 2003.  In January 1989, the claim 
was denied because there was no evidence to show that the 
Veteran had a chronic low back strain, but rather only a 
history (including pre-service and in service) of acute low 
back strains.  In June 1999 and September 2001, the claim was 
denied because there was no evidence to show that the 
Veteran's current low back complaints were related to his 
acute low back problems in service.  In June 2003, the claim 
was denied because there was no evidence to show that the 
Veteran's current low back disability was incurred in or 
aggravated by his service.

The evidence received subsequent to the June 2003 rating 
decision includes VA treatment records dated from December 
1987 through January 2009.  Specifically, in VA treatment 
records dated in December 1999 and March 2000, it was noted 
that the Veteran's past medical history included low back 
pain since age 16 which was worsened by activity in the 
service at about age 20.  At his May 2009 hearing, the 
Veteran testified that he was told in service that he had 
degenerative changes in his lower spine, followed by 
diagnoses of muscle strain.  He stated that during the period 
between 1982 and 1987 when he did not receive formal medical 
treatment for his low back pain, his back went out on him 
approximately three to four times per year and he had self-
treated the pain.  He also testified that he continues to 
suffer from chronic pain related to the degeneration of his 
lower spine.

Presuming the credibility of the evidence for the sole 
purpose of determining whether new and material evidence has 
been received, the Board finds that the new evidence relates 
to unestablished facts and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material, and the claim for service connection for a low back 
disability is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened.


REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the Veteran's claim for service connection for a low back 
disability.

The Veteran's service treatment records reflect multiple 
complaints of low back pain.  In April 1978, he complained of 
low back pain since the age of 15, but an accompanying X-ray 
of his lumbar spine was normal.  Thereafter, a May 1978 
tomogram report revealed that the plane of the Veteran's L4-5 
apophyseal joint on the left side was not oriented in the 
usual fashion and was not similar to the orientation of the 
joints above and below.  The author of this May 1978 tomogram 
report went on to state that there was no evidence of bone 
destruction or bone proliferation in the region of the left 
L4-5 joint to suggest anything other than the unusual 
orientation of the joint, and that presumably this unusual 
orientation of the joint plane was on a congenital basis and 
of no great significance.

In November 1978, the Veteran was seen for musculoskeletal 
low back pain.  In March 1979, he was assessed with 
mechanical low back pain, and he reported being hospitalized 
at age 16 for what was felt to have been a slipped disc after 
he began construction work.  The physician in March 1979 
reviewed the Veteran's May 1978 tomogram report and 
determined that the unusual orientation shown at the left L4-
5 joint was not considered to represent a clinically 
significant lesion and was considered to be congenital in 
etiology.

In January 1980, the Veteran hurt his low back playing 
football and was assessed with low back pain and muscle 
strain.  Later in January 1980, he reported mid-back pain 
after being pushed from behind while running.  One day later 
in January 1980, the Veteran was hospitalized for one week 
for acute lumbosacral strain, which improved with 
conservative treatment and bed rest.  In March 1980, he again 
complained of low back pain.  In February 1981, the Veteran 
was treated for acute back pain, on the right side greater 
than on the left side.  In September 1981, he was 
hospitalized for three days due to sudden onset of lumbar 
pain after some bending and heavy lifting, which improved 
with bed rest and medication.  At his separation examination 
in November 1981, the Veteran's back was evaluated as normal, 
and an accompanying X-ray of his lumbar spine was normal.

Following his discharge from service in 1982, the Veteran has 
acknowledged that he did not seek formal medical treatment 
for his low back pain until 1987.  However, at his May 2009 
hearing, he testified that during the period between 1982 and 
1987, his back went out on him approximately three to four 
times per year and he had self-treated the pain.  He also 
testified that he was told in service that he had 
degenerative changes in his lower spine, followed by 
diagnoses of muscle strain.  From December 1987 through 
January 2009, VA and private treatment records reflect 
treatment for his chronic low back pain.  The Veteran claims 
that he continues to suffer from chronic pain related to the 
degeneration of his lower spine.

In June 1999, the Veteran's private physician who had treated 
him in late 1996 for back problems issued a statement noting 
that the Veteran had some symptoms before the service as well 
as multiple episodes of back pain while in the service.  He 
opined that it would be very difficult for him to state that 
the Veteran's three or four episodes of back pain in service 
had actually caused him to need back surgery in 1996.  
Furthermore, the private physician stated that it would be 
really hard to blame all of the Veteran's back problems on 
his several years in the military, especially in light of the 
fact that it did not appear that his post-service back 
surgery was a direct result of being in the military.

The Veteran underwent a VA spine examination in March 2008.  
On that occasion, he was diagnosed with a herniated disc, L4-
L5, post operative status, with chronic pain and limited and 
painful range of motion.  The VA examiner reviewed the claims 
file and service treatment records in detail and opined that 
it was far less likely than not that the Veteran's current 
diagnosis was related to the mechanical pain treated during 
active military service.

The Board notes that the medical evidence of record does not 
adequately address whether the Veteran's preexisting low back 
condition was permanently aggravated by service and, if so, 
whether his current low back symptoms are related to such.  
Therefore, the Board finds that a VA examination with medical 
opinion is necessary in order to fully and fairly evaluate 
the Veteran's claim for entitlement to service connection for 
a low back disability.

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for a low back disability 
during the course of the current claim.  
After securing any necessary release, the 
RO/AMC should obtain any records which are 
not duplicates of those contained in the 
claims file.  In addition, obtain current 
VA treatment records dating since January 
2009 from the VA Medical Center in Iowa 
City, Iowa.

2.  Schedule the Veteran for a VA spine 
examination by an orthopedic specialist to 
determine whether the Veteran's 
preexisting low back condition was 
permanently aggravated by service and, if 
so, whether 
any current low back disabilities are 
related to such.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary (including radiographic studies) 
should be conducted, and the results 
should be reported in detail.  A rationale 
for all opinions expressed should be 
provided.

Following review of the claims file and 
examination of the Veteran, the 
examiner should clearly identify all of 
the Veteran's current low back 
disabilities.  With respect to each 
diagnosed low back disability, the 
physician should opine as to:

(a) Whether the Veteran suffered from 
a low back condition prior to 
entering service.  In rendering an 
opinion, the examiner should consider 
the Veteran's in-service report of 
having low back pain since the age of 
15, the Veteran's in-service report 
of being hospitalized at age 16 for 
an alleged slipped disc, and the May 
1978 tomogram report which revealed 
an unusual orientation at the left 
L4-5 joint that was thought to be 
congenital in etiology.

(b) If a low back condition 
preexisted service, did it undergo a 
permanent worsening of the underlying 
disorder beyond normal progression 
(aggravation) in service or were 
complaints in service merely an 
exacerbation of symptoms?

(c) Are any of the currently 
diagnosed low back disabilities 
related to a low back disability 
which first arose during service or 
related to a preexisting disability 
that was aggravated by service?

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


